DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 12/17/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden because the inventions and all claim sets are related, and the examiner only needs to search in the same general class and closely related subclasses such as B64D11/00 and B64F5/10 (remarks, page 6, last paragraph to page 7).  This is not found persuasive for at least the following reasons. First of all, contrary to applicant’s assertion, B64D11/00 and B64F5/10 are not closely related subclasses; rather, they are two separate class that require a different field of search. Secondly, restriction for examination purposes as indicated in the restriction dated 12/17/2021 is proper because all these inventions listed in the action are independent or distinct for the reasons given therein, and there would be a serious search and examination burden if restriction were not required because at least the following reason(s) apply:
 (a) 	the inventions have acquired a separate status in the art in view of their 
different classification; 
(b) 	the inventions have acquired a separate status in the art due to their 
recognized divergent subject matter; 
(c) 	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing differentsearch queries); 
(d) 	the prior art applicable to one invention would not likely be applicable to 
 and/or
(e) 	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by McIntosh (US 2018/0305027). 
Regarding claim 1, McIntosh teaches a moisture control system for a cabin of an aircraft (para [0027], Fig. 5) comprising an expandable sleeve (40) receivable over a structural member (para [0027], Fig. 5), the expandable sleeve (40) comprising a material having moisture absorbing properties (para [0027], the expandable felt weave 

    PNG
    media_image1.png
    359
    580
    media_image1.png
    Greyscale

Regarding claim 2, McIntosh teaches, as in one of its embodiments, its expandable sleeve is of silica gel or superabsorbent polymer (para [0035]), which material is not of a heat shrinking material, and thus, meeting the claimed limitations i.e., as being devoid of a heat shrinking material.  
Regarding claim 3, 
Regarding claim 4, McIntosh teaches, as in one of its embodiments, the material for its expandable sleeve comprises longitudinal ribs (longitudinal ribs 42, para [0028]) running parallel to a length of the expandable sleeve (para [0028], Fig. 6A), wherein the longitudinal ribs (42, Fig. 6A, para [0028]) separate as the material expands to receive the structural member and collapse as the material contracts to conform to a contour of the structural member (Fig. 8A, para [0028], longitudinal ribs 42 collapse eliminating the separation distance/space to conform to a contour of the structural member), and meeting the claimed limitations.  

    PNG
    media_image2.png
    139
    442
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    130
    367
    media_image3.png
    Greyscale


Regarding claim 5, McIntosh teaches a moisture control system as discussed above in rejection to claim 2 that the material for the expandable sleeve is not of a heat shrinking material, and further McIntosh does not teach or require that an application of heat must be applied for the material forming the expandable sleeve to return from an expanded state to a contracted state, and thus is considered as meeting the claimed 
Regarding claim 6, McIntosh teaches, as in one of its embodiments, its expandable sleeve (para [0035]) comprises: 
- a first layer of material associated with a surface of the structural member, wherein the first layer of material has elastic properties and is configured to expand to receive the structural member (para [0035], the layer of the carrier tape that is applied to the outer surface of the structural tube member is considered equivalent to the instantly claimed first layer, and such layer of the carrier tape would possess some level of elastic properties); and 
 - a second layer of material adhered to the first layer of material and comprising the moisture absorbing properties (para [0035], the covering layer of superabsorbent polymer is considered equivalent to the instantly claimed second layer, and would possess some level of moisture absorbing properties, and meeting the claimed limitations).  
  Regarding claim 8, McIntosh teaches, as in one of its embodiments, the expandable sleeve (40) comprises a mesh having a felt weave (para [0027], Fig. 5), meeting the claimed limitations.    
Regarding claim 9, McIntosh teaches, as in one of its embodiments, the material is impregnated with a polymer having the moisture absorbing properties (para [0035]), McIntosh teaches the inclusion of suitable material such as superabsorbent polymer, i.e., polymer having the moisture absorbing properties), meeting the claimed limitations.    
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YAN LAN/Primary Examiner, Art Unit 1782